Exhibit 10.1

 

CONVERSION AND LOAN MODIFICATION AGREEMENT

 

THIS CONVERSION AND LOAN MODIFICATION AGREEMENT (this “Agreement”) is made and
entered into as of, but not necessarily on, the 1st day of October, 2011, by and
between Arkanova Acquisition Corporation, a Nevada corporation (the “Company”),
and Aton Select Funds Limited (the “Investor”).

 

Background

 

A.            The Company is currently indebted to the Investor in the principal
amount of Twelve Million and No/100 United States Dollars (US $12,000,000.00)
under that certain Secured Promissory Note from the Company to Investor dated
October 1, 2009 (the “Old Note”); and

 

B.            The Company and the Investor have reached an agreement whereby the
Investor shall (i) convert Six Million and No/100 United States Dollars (US
$6,000,000.00) of the principal of the Old Note into a ten percent (10%) working
interest in the oil and gas leases comprising the Company’s Two Medicine Cut
Bank Sand Unit in Pondera and Glacier Counties, Montana, (ii) loan to the
Company an additional One Million and No/100 United States Dollars (US
$1,000,000.00) (the “Additional Loan Amount”), (iii) consolidate the outstanding
principal balance under the Old Note and the Additional Loan Amount into one new
promissory note in the principal amount of Seven Million and No/100 United
States Dollars (US $7,000,000.00) (the “New Note”) with a new maturity date of
September 30, 2012, and

 

C.            The Company and the Investor now desire to formalize the terms and
conditions of their agreement.

 

Terms and Conditions

 

In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.             Purchase and Sale of Working Interest.  The Investor hereby
agrees to purchase from the Company, and the Company hereby agrees to sell to
the Investor, a ten percent (10%) of eight/eighths (8/8ths) working interest in
the oil and gas leases comprising the Company’s Two Medicine Cut Bank Sand Unit
in Pondera and Glacier Counties, Montana.  The purchase price shall be paid by
conversion of Six Million and No/100 United States Dollars (US $6,000,000.00) of
the principal of the Old Note into the acquired interest simultaneous with the
conveyance of such working interest to the Investor, at which time the
outstanding principal amount of the Old Note shall be reduced to Six Million and
No/100 United States Dollars (US $6,000,000.00).  The conveyance of the working
interest herein described shall be in recordable form, signed by a duly
authorized representative of the Company and witnessed by a duly licensed notary
public.

 

2.             Modified Loan.  At the time of the consummation of the purchase
and sale transaction described in Section 1 above, (i) the Company shall pay all
accrued interest on the Old Note in stock of Arkanova Energy Corporation (“AEC”)
as provided in the Old Note, and (ii) the Investor shall increase the
outstanding principal balance of its loan to the Company under the Old Note from
Six Million and No/100 United States Dollars (US $6,000,000.00) to Seven Million
and No/100 United States Dollars(US $7,000,000.00) by wire transfer to the
account of the Company at its bank in Austin, Texas, an additional

 

--------------------------------------------------------------------------------


 

One Million and No/100 United States Dollars (US $1,000,000.00), and extend the
loan maturity date to September 30, 2012.  The combined new principal balance of
the loan from the Investor to the Company shall be evidenced by a restated
secured promissory note in substantially the form attached hereto as Annex “A”
made a part hereof for all purposes.

 

3.             Amended Loan Documents.  At the time of the consummation of the
purchase and sale transaction described in Section 1 hereof, the Company and the
Investor shall enter into, or cause to be entered into, amendments to the loan
documents presently securing the Old Note, specifically the Note Purchase
Agreement dated October 1, 2009, the Pledge Agreement dated October 1, 2009 and
the Guaranty Agreement dated October 1, 2009, in substantially the form of
Amended Note Purchase Agreeement, Amended Pledge Agreement and Amended Guaranty
Agreement attached hereto as Annexes “B,” “C’” and “D” respectively (the
“Amended Loan Documents”).  At the time of signing of the Restated Secured
Promissory Note and the issuance of shares of AEC in payment in full of the
accrued interest on the Old Note, the Old Note shall be deemed cancelled and the
then currently outstanding principal balance under the Old Note, together with
the amount of the Additional Loan, shall be reflected in the Restated Secured
Promissory Note.

 

4.             General Provisions.  The following general terms and provisions
shall apply to this Agreement:

 

(a)           Amendment.  This Agreement may not be modified, altered, amended,
or terminated except by the mutual written agreement of the parties hereto.

 

(b)           Severability.  If a court of competent jurisdiction determines
that any provision contained in this Agreement is void, illegal or
unenforceable, the other provisions shall remain in full force and effect and
the provision held to be void, illegal or unenforceable shall be limited so that
it shall remain in effect to the extent permissible by law.

 

(c)           Choice of Law and Venue.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.  ANY LITIGATION,
SPECIAL PROCEEDING OR OTHER PROCEEDING AS BETWEEN THE PARTIES THAT MAY BE
BROUGHT, OR ARISE OUT OF, IN CONNECTION WITH OR BY REASON OF THIS AGREEMENT
SHALL BE BROUGHT IN THE APPLICABLE FEDERAL OR STATE COURT IN AND FOR TRAVIS
COUNTY, TEXAS, WHICH COURTS SHALL BE THE EXCLUSIVE COURTS OF JURISDICTION AND
VENUE.

 

(d)           Preparation of Agreement.  Each party to this Agreement
acknowledges that:  (i) the party had the advice of, or sufficient opportunity
to obtain the advice of, legal counsel separate and independent of legal counsel
for any other party hereto; (ii) the terms of the transactions contemplated by
this Agreement are fair and reasonable to such party; and (iii) such party has
voluntarily entered into the transactions contemplated by this Agreement without
duress or coercion.  Each party further acknowledges that such party was not
represented by the legal counsel of any other party hereto in connection with
the transactions contemplated by this Agreement, nor was he or it under any
belief or understanding that such legal counsel was representing his or its
interests.  Each party agrees that no conflict, omission or ambiguity in this
Agreement, or the interpretation thereof, shall be presumed, implied or
otherwise construed against any other party to this Agreement on the basis that
such party was responsible for drafting this Agreement.

 

2

--------------------------------------------------------------------------------


 

(e)           Nonwaiver.  Unless otherwise expressly provided herein, no waiver
by a party of any provision hereof shall be deemed to have been made unless
expressed in writing and signed by the other party.  No delay or omission in the
exercise of any right or remedy accruing to a party upon any breach under this
Agreement by the other party shall impair such right or remedy or be construed
as a waiver of any such breach theretofore or thereafter occurring.  The waiver
by a party of any breach of any term, covenant or condition herein stated shall
not be deemed to be a waiver of any other breach, or of a subsequent breach of
the same or any other term, covenant or condition herein contained.

 

(f)            Entire Agreement.  This Agreement sets forth the entire
understanding of the parties with respect to the subject matter hereof and
supersedes all prior or contemporaneous representations, understandings and
agreements, oral or written, made between the parties effecting the subject
matter hereof, and all such prior or contemporaneous representations,
understandings and agreements are hereby terminated.

 

(g)           Parties Bound.  This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors, assigns, heirs and
personal representatives.

 

(h)           Counterpart Execution.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute but one and the same instrument.

 

Signatures

 

To evidence the binding effect of the foregoing terms and condition, the parties
have executed and delivered this Agreement as of, but not necessarily on, the
date first above written.

 

 

 

ARKANOVA ACQUISITION CORPORATION

 

 

 

 

 

By:

/s/Pierre Mulacek

 

 

Pierre Mulacek, President

 

 

 

 

 

ATON SELECT FUNDS LIMITED

 

 

 

 

 

By:

/s/David Dawes

 

 

David Dawes, Director

 

3

--------------------------------------------------------------------------------


 

ANNEX “A”

 

Restated Secured Promissory Note

 

Attached

 

 

--------------------------------------------------------------------------------


 

THIS INSTRUMENT RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION
TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED IN REGULATION S UNDER THE 1933
ACT) PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED (THE “1933 ACT”). NONE OF THE SECURITIES TO WHICH THIS INSTRUMENT
RELATES HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES
LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR
INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS (AS DEFINED HEREIN EXCEPT IN
ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE
SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE WITH THE 1933 ACT.

 

USD $7,000,000.00

October 1, 2011

 

ARKANOVA ACQUISITION CORPORATION

 

SECURED PROMISSORY NOTE

 

FOR VALUE RECEIVED, Arkanova Acquisition Corporation, a corporation organized
and existing under the laws of the State of Nevada (the “Company”), promises to
pay to Aton Select Funds Limited, the registered holder hereof (the “Holder”),
the principal sum of Seven Million and No/100 United States Dollars (US
$7,000,000.00) on the Maturity Date (as defined below) and to pay interest on
the principal sum outstanding from time to time in arrears at the rate of six
percent (6.0 %) per annum (computed on the basis of the actual number of days
elapsed and a year of 365 days), accruing from the date of initial issuance of
this Note, until payment in full of the principal sum has been made or duly
provided for (whether before or after the Maturity Date).  This Note is being
issued by the Company in exchange for the loan by the Holder to the Company of
an additional One Million and No/100 United States Dollars (US $1,000,000.00)
plus the cancellation of that certain Secured Promissory Note from the Company
to Investor dated October 1, 2009, with a currently outstanding principal amount
of Six Million and No/100 United States Dollars (US $6,000,000.00).

 

This Note is also being issued pursuant to the terms of a Note Purchase
Agreement of even date herewith (the “NPA”), to which the Company and the Holder
(or the Holder’s predecessor in interest) are parties.  Capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the NPA.

 

This Note is subject to the following additional provisions:

 

1.                                      Maturity Date.  The term “Maturity Date”
means September 30, 2012.

 

2.                                      Security.  The payment when due of this
Note is secured by a pledge of all of the membership interests in the Company’s
wholly owned subsidiary, Provident Energy of Montana, LLC, a Montana limited
liability company, in accordance with the terms and conditions of a Pledge
Agreement of even date herewith.

 

--------------------------------------------------------------------------------


 

3.                                      Manner of Payments of Principal.  All
payments of principal on this Note shall be made “in cash” in immediately
available good funds of United States of America currency by wire transfer to an
account designated in writing by the Holder to the Company (which account may be
changed by notice similarly given).  For purposes of this Note, the phrase “date
of payment” means the date good funds are received in the account designated by
the notice which is then currently effective.

 

4.                                      Payment of Interest.  Interest on this
Note shall be paid within ten (10) Business Days following the Maturity Date in
shares of common stock of Arkanova Energy Corporation, the publicly traded
parent corporation of the Company (“AEC”).  The number of shares of common stock
of AEC payable as interest on the Note shall be determined by dividing Four
Hundred Twenty Thousand and No/100 United States Dollars (US $420,000.00) by the
average stock price for AEC’s common stock over the fifteen (15) Business Day
period immediately preceding the Maturity Date.

 

5.                                      Prepayment Provisions.  This Note may be
prepaid in whole or in part at any time prior to the Maturity Date, without
penalty, so long as all accrued interest is paid in shares of common stock AEC
as determined in Section 3 above with the date of payment (as such term is
defined in Section 7 hereof) being substituted for the Maturity Date in making
the calculation of the number of shares to be delivered to the Holder by the
Company.

 

6.                                      Default.  The Company shall be in
default hereunder if payment is not made by the end of the Holder’s close of
business on the tenth (10th) Business Day following the Maturity Date.

 

7.                                      No Impairment; Direct Obligation. 
Subject to the terms of the NPA, no provision of this Note shall alter or impair
the obligation of the Company, which is absolute and unconditional, to pay the
principal of, and interest on, this Note at the time, place, and rate, and in
the coin or currency, as herein prescribed. This Note is a direct obligation of
the Company.

 

8.                                      Limited Recourse.  No recourse shall be
had for the payment of the principal of, or the interest on, this Note, or for
any claim based hereon, or otherwise in respect hereof, against any
incorporator, shareholder, officer or director, as such, past, present or
future, of the Company or any successor corporation, whether by virtue of any
constitution, statute or rule of law, or by the enforcement of any assessment or
penalty or otherwise, all such liability being, by the acceptance hereof and as
part of the consideration for the issue hereof, expressly waived and released.

 

9.                                      Restrictions on Resale.  The Holder of
the Note, by acceptance hereof, agrees that this Note is being acquired for
investment and that such Holder will not offer, sell or otherwise dispose of
this Note except under circumstances which will not result in a violation of the
Securities Act of 1933, as amended, or any applicable state blue sky or foreign
laws or similar laws relating to the sale of securities.

 

10.                               Notices.  Any notice given by any party to the
other with respect to this Note shall be given in the manner contemplated by the
NPA in the Section entitled “Notices.”

 

11.                               Applicable Laws.  This Note shall be governed
by and construed in accordance with the laws of the State of Texas.  Each of the
parties consents to the exclusive jurisdiction of the Courts of the State of
Texas in connection with any dispute arising under this Agreement and hereby
waives, to the maximum extent permitted by law, any objection, including any
objection based on forum non coveniens, to the bringing of any such proceeding
in such jurisdictions.  To the extent determined by such court, the Company
shall reimburse the Holder for any reasonable legal fees and disbursements
incurred by the Holder in enforcement of or protection of any of its rights
under any of this Note.

 

2

--------------------------------------------------------------------------------


 

12.                               Jury Trial Waiver. The Company and the Holder
hereby waive a trial by jury in any action, proceeding or counterclaim brought
by either of the Parties hereto against the other in respect of any matter
arising out of or in connection with this Note.

 

13.                               Events of Default.  Each of he following shall
constitute an “Event of Default”:

 

(a)                                 Default in Payment.  The Company shall
default in the payment of principal or interest on this Note or any other amount
due; or

 

(b)                                 Breach of Representation or Warranty.  Any
of the representations or warranties made by the Company herein, in the NPA or
any of the other Transaction Agreements shall be false or misleading in any
material respect at the time made; or

 

(c)                                  Change of Management.  The occurrence of
any event which results in the current executive officers of the Company no
longer serving in their respective current capacities with the Company; or

 

(d)                                 Assignment for Creditors.  The Company shall
(i) make an assignment for the benefit of creditors or commence proceedings for
its dissolution; or (ii) apply for or consent to the appointment of a trustee,
liquidator or receiver for its or for a substantial part of its property or
business; or

 

(e)                                  Appointment of Trustee.  A trustee,
liquidator or receiver shall be appointed for the Company or for a substantial
part of its property or business without its consent; or

 

(f)                                   Court Control.  Any governmental agency or
any court of competent jurisdiction at the instance of any governmental agency
shall assume custody or control of the whole or any substantial portion of the
properties or assets of the Company; or

 

(g)                                  Bankruptcy Proceedings. Bankruptcy,
reorganization, insolvency or liquidation proceedings or other proceedings for
relief under any bankruptcy law or any law for the relief of debtors shall be
instituted by or against the Company.

 

If an Event of Default shall have occurred, then, or at any time thereafter, and
in each and every such case, unless such Event of Default shall have been waived
in writing by the Holder (which waiver shall not be deemed to be a waiver of any
subsequent default) at the option of the Holder and in the Holder’s sole
discretion, the Holder may consider this Note immediately due and payable (and
the Maturity Date shall be accelerated accordingly), without presentment,
demand, protest or notice of any kinds, all of which are hereby expressly
waived, anything herein or in any note or other instruments contained to the
contrary notwithstanding, and interest shall accrue on the total amount due (the
“Default Amount”) on the date of the Event of Default (the “Default Date”) at
the rate of 12% per annum or the maximum rate allowed by law, whichever is
lower, from the Default Date until the date payment is made, and the Holder may
immediately enforce any and all of the Holder’s rights and remedies provided
herein or any other rights or remedies afforded by law.

 

3

--------------------------------------------------------------------------------


 

14.                               Covenants of the Company.  The Company
covenants and agrees that, so long as any principal of, or interest on, this
Note shall remain unpaid, unless the Holder shall otherwise consent in writing,
it will comply with the following terms:

 

(a)                                 Reporting Requirements. The Company will
furnish to the Holder or make publicly available:

 

(i)                                     as soon as possible, and in any event
within ten (10) days after obtaining knowledge of the occurrence of (A) an Event
of Default, (B) an event which, with the giving of notice or the lapse of time
or both, would constitute an Event of Default, or (C) a material adverse change
in the condition or operations, financial or otherwise, of the Company, taken as
whole, the written statement of the Chief Executive Officer or the Chief
Financial Officer of the Company, setting forth the details of such Event of
Default, event or material adverse change; and

 

(ii)                                  promptly after the commencement thereof,
notice of each action, suit or proceeding before any court or other governmental
authority or other regulatory body or any arbitrator as to which there is a
reasonable possibility of a determination that would (A) materially impact the
ability of the Company to conduct its business, (B) materially and adversely
affect the business, operations or financial condition of the Company, or
(C) impair the validity or enforceability of the Note or the ability of the
Company to perform their obligations under the Note.

 

(b)                                 Compliance with Laws. The Company will
comply, in all material respects with all applicable laws, rules, regulations
and orders, except to the extent that noncompliance would not have a Material
Adverse Effect upon the business, operations or financial condition of the
Company taken as a whole.

 

(c)                                  Preservation of Existence. The Company will
maintain and preserve its existence.

 

(d)                                 Maintenance of Properties. The Company will
maintain and preserve all of its material properties which are necessary in the
proper conduct of its business in good working order and condition, ordinary
wear and tear excepted, and comply, at all times with the provisions of all
material leases (including oil and gas leases) to which it is a party as lessee
or under which it occupies property, so as to prevent any material forfeiture or
material loss thereof thereunder.

 

(e)                                  Maintenance of Insurance. The Company will
maintain, with responsible and reputable insurers, insurance with respect to its
properties and business, in such amounts and covering such risks, as is carried
generally in accordance with sound business practice by companies in similar
businesses in the same localities in which the Company is situated.

 

(f)                                   Keeping of Records and Books of Account.
The Company will keep adequate records and books of account, with complete
entries made in accordance with generally accepted accounting principles,
reflecting all of its financial and other business transactions.

 

15.                               Qualification.  In the event for any reason,
any payment by or act of the Company or the Holder shall result in payment of
interest which would exceed the limit authorized by or be in violation of the
law of the jurisdiction applicable to this Note, then ipso facto the obligation
of the Company to pay interest or perform such act or requirement shall be
reduced to the limit authorized under such law, so that in no event shall the
Company be obligated to pay any such interest, perform any such act or be bound
by any requirement which would result in the payment of interest in excess of
the limit so authorized. In the

 

4

--------------------------------------------------------------------------------


 

event any payment by or act of the Company shall result in the extraction of a
rate of interest in excess of a sum which is lawfully collectible as interest,
then such amount (to the extent of such excess not returned to the Company)
shall, without further agreement or notice between or by the Company or the
Holder, be deemed applied to the payment of principal, if any, hereunder
immediately upon receipt of such excess funds by the Holder, with the same force
and effect as though the Company had specifically designated such sums to be so
applied to principal and the Holder had agreed to accept such sums as an
interest-free prepayment of this Note. If any part of such excess remains after
the principal has been paid in full, whether by the provisions of the preceding
sentences of this Section or otherwise, such excess shall be deemed to be an
interest-free loan from the Company to the Holder, which loan shall be payable
immediately upon demand by the Company. The provisions of this Section shall
control every other provision of this Note.

 

Signature

 

To evidence the binding effect of the foregoing provisions, the Company has
caused this instrument to be duly executed by an officer thereunto duly
authorized as of, but not necessarily on, the date first above written.

 

 

 

ARKANOVA ACQUISITION CORPORATION

 

 

 

 

 

 

By:

 

 

 

Pierre Mulacek, President

 

5

--------------------------------------------------------------------------------


 

ANNEX “B”

 

Amended Note Purchase Agreement

 

Attached

 

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION
TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED IN REGULATIONS UNDER THE 1933
ACT) PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED (THE “1933 ACT”), NONE OF THE SECURITIES TO WHICH THIS AGREEMENT RELATES
HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND,
UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN
THE UNITED STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE
WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH ALL APPLICABLE SECURITIES
LAWS, IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN ACCORDANCE WITH THE 1933 ACT.

 

NOTE PURCHASE AGREEMENT

 

THIS NOTE PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of,
but not necessarily on, the 1st day of October, 2011, by and between Arkanova
Acquisition Corporation, a Nevada corporation (the “Company”), and Aton Select
Funds Limited (the “Investor”).

 

Background

 

A.                                   The Company and the Investor are executing
and delivering this Agreement in reliance upon the exemptions from securities
registration afforded by the provisions of Regulation S (“Regulation S”), as
promulgated by the U.S. Securities and Exchange Commission under the Securities
Act of 1933, as amended; and

 

B.                                     The Investor wishes to purchase from the
Company, and the Company wishes to sell and issue to the Investor, upon the
terms and conditions stated in this Agreement, a Secured Promissory Note (the
“Note”) in the aggregate principal amount of Seven Million and No/100 United
States Dollars (US $7,000,000.00) (the “Principal Amount”), bearing interest at
the rate of six percent (6.0%) per annum, in the form attached to the Loan
Conversion and Modification Agreement as Annex “A”.

 

C.                                     The Note is being issued by the Company
in exchange for the loan by the Holder to the Company of an additional One
Million and No/100 United States Dollars (US $1,000,000.00) plus the
cancellation of that certain Secured Promissory Note from the Company to
Investor dated October 1, 2009, with a currently outstanding principal amount of
Six Million and No/100 United States Dollars (US $6,000,000.00).

 

--------------------------------------------------------------------------------


 

Terms and Conditions

 

In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.                                       Definitions. In addition to those terms
defined above and elsewhere in this Agreement, for the purposes of this
Agreement, the following terms shall have the meanings set forth below:

 

(a)                                  “Affiliate” means, with respect to any
Person, any other Person which directly or indirectly through one or more
intermediaries Controls, is controlled by, or is under common control with, such
Person;

 

(b)                                 “Business Day” means a day, other than a
Saturday or Sunday, on which banks in Houston, Texas, are open for the general
transaction of business;

 

(c)                                  “Company’s Knowledge” means the actual
knowledge of the executive officers (as defined in Rule 405 under the 1933 Act)
of the Company;

 

(d)                                 “Control” (including the terms
“controlling”, “controlled by” or “under common control with”) means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise;

 

(e)                                  “Guaranty” has the meaning set forth in
Section 2 hereof;

 

(f)                                    “Material Adverse Effect” means a
material adverse effect on (i) the assets, liabilities, results of operations,
condition (financial or otherwise), business, or prospects of the Company and
its Subsidiaries taken as a whole, or (ii) the ability of the Company to perform
its obligations under the Transaction Documents;

 

(g)                                 “Person” means an individual, corporation,
partnership, limited liability company, trust, business trust, association,
joint stock company, joint venture, sole proprietorship, unincorporated
organization, governmental authority or any other form of entity not
specifically listed herein;

 

(h)                                 “Pledge Agreement” has the meaning set forth
in Section 2 hereof;

 

(i)                                     “Purchase Price” means the Principal
Amount payable as set forth in Subparagraph C of the Background section of this
Agreement;

 

(j)                                     “SEC” means the United States Securities
and Exchange Commission;

 

(k)                                  “Subsidiaries” means the wholly-owned or
majority owned subsidiaries of the Company;

 

(l)                                     “Transaction Documents” means this
Agreement, the Note, the Pledge Agreement and the Guaranty;

 

(m)                               “1933 Act” means the Securities Act of 1933,
as amended, or any successor statute, and the rules and regulations promulgated
thereunder; and

 

2

--------------------------------------------------------------------------------


 

(n)                                 “1934 Act” means the Securities Exchange Act
of 1934, as amended, or any successor statute, and the rules and regulations
promulgated thereunder.

 

2.                                       Purchase and Sale of the Note;
Security.  Subject to the terms and conditions of this Agreement, on the Closing
Date, the Company shall sell and issue to the Investor, the Note in the
Principal Amount in exchange for the Purchase Price. The Company shall also
pledge to the Investor, pursuant to terms of the form of Pledge Agreement
attached to the Conversion and Loan Modification Agreement as Annex “C”, all of
the membership interests in the Company’s wholly-owned subsidiary, Provident
Energy of Montana, LLC, a Montana limited liability corporation that owns the
Two Medicine Cut Bank Sand Unit in Pondera and Glacier Counties, Montana, to
secure payment of the indebtedness evidenced by the Note (the “Security
Interest”).  As an indirect beneficiary of the Investor’s purchase of the Note
and as further security for payment of the indebtedness evidenced by the Note,
the Company’s parent corporation, Arkanova Energy Corporation (“AEC”), has
agreed to guarantee the payment of the Note by the execution and delivery to the
Investor at the Closing of the form of Guaranty attached to the Conversion and
Loan Modification Agreement as Annex “D”.

 

3.                                       Closing. There shall be no formal
closing ceremony with respect to the transactions contemplated by this
Agreement.   Instead, the parties shall execute and exchange the Transaction
Documents by facsimile and email and the closing of the transactions
contemplated by this Agreement shall be deemed to have occurred (the “Closing”)
on the date (the “Closing Date”) that the Company receives the Purchase Price in
full.

 

4.                                       Representations and Warranties of the
Company. The Company hereby represents and warrants to the Investor that, except
as set forth in any schedules delivered herewith (collectively, the “Disclosure
Schedules”):

 

(a)                                  Organization, Good Standing and
Qualification. The Company is a corporation duly organized, validly existing and
in good standing under the laws of the jurisdiction of its incorporation and has
all requisite corporate power and authority to carry on its business as now
conducted and to own its properties. The Company is duly qualified to do
business as a foreign corporation and is in good standing in each jurisdiction
in which the conduct of its business or its ownership or leasing of property
makes such qualification or leasing necessary unless the failure to so qualify
has not and could not reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Authorization. The Company has full power
and authority and, has taken all requisite action on the part of the Company,
its officers, directors and stockholders necessary for (i) the authorization,
execution and delivery of the Transaction Documents, (ii) authorization of the
performance of ail obligations of the Company hereunder or thereunder, and (iii)
the authorization, issuance and delivery of the Note.  The Transaction Documents
constitute the legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability, relating to or affecting creditors’ rights generally.

 

(c)                                  Valid Issuance. The Note has been duly and
validly authorized and, when issued and paid for pursuant to this Agreement,
shall be free and clear of all encumbrances and restrictions (other than those
created by the Investor), except for restrictions on transfer set forth in the
Transaction Documents or imposed by applicable securities laws.

 

3

--------------------------------------------------------------------------------


 

(d)                                 Consents. The execution, delivery and
performance by the Company of the Transaction Documents, and the offer, issuance
and sale of the Note requires no consent of, action by or in respect of, or
filing with, any Person, governmental body, agency, or official other than
filings that have been made pursuant to applicable state securities laws, and
post-sale filings pursuant to applicable state and federal securities laws which
the Company undertakes to file within the applicable time periods.

 

(e)                                  Use of Proceeds. The Additional Loan Amount
shall be primarily used by the Company for the maintenance and development of
the Two Medicine Cut Bank Sand Unit in Pondera and Glacier Counties, Montana.

 

(f)                                    No Conflict, Breach, Violation or
Default. The execution, delivery and performance of the Transaction Documents by
the Company and the issuance and sale of the Note will not conflict with or
result in a breach or violation of any of the terms and provisions of, or
constitute a default under (i) the Company’s Certificate of Incorporation or the
Company’s Bylaws, both as in effect on the date hereof, or (ii)(a) any statute,
rule, regulation or order of any governmental agency or body or any court,
domestic or foreign, having jurisdiction over the Company or any of its assets
or properties, or (b) any agreement or instrument to which the Company is a
party or by which the Company is bound or to which any of its assets or
properties is subject.

 

(g)                                 Litigation. To the Company’s knowledge,
there are no disputes or actions pending or threatened against the Company or
its properties.

 

(h)                                 No Directed Selling Efforts or General
Solicitation. Neither the Company nor any Person acting on its behalf has
conducted any general solicitation or general advertising (as those terms are
used in Regulation S) in connection with the offer or sale of the Note.

 

(i)                                     No Integrated Offering. Neither the
Company nor any of its Affiliates, nor any Person acting on its or their behalf
has, directly or indirectly, made any offers or sales of any Company security or
solicited any offers to buy any security, under circumstances that would
adversely affect reliance by the Company on Regulation S for the exemption from
registration for the transactions contemplated hereby or would require
registration of the Note under the 1933 Act.

 

(j)                                     Private Placement. The offer and sale of
the Note to the Investor as contemplated hereby is exempt from the registration
requirements of the 1933 Act.

 

5.                                       Representations and Warranties of the
Investor. The Investor hereby represents and warrants to the Company that:

 

(a)                                  Power.  The Investor has the necessary
legal capacity (in the case of an individual person), or has the power and
authority (if other than an individual person) to execute and deliver this
Agreement and to perform such Investor’s obligations hereunder and to consummate
all of the transactions contemplated hereby, including but not limited to,
purchase of the Note.

 

(b)                                 Binding Obligation.  This Agreement has been
duly executed and delivered by the Investor and constitutes the legal, valid and
binding obligation of such Investor, enforceable against such Investor in
accordance with its terms, except as such enforceability may be limited

 

4

--------------------------------------------------------------------------------


 

by the effect of applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting the enforcement of creditors’ rights generally.

 

(c)                                  Absence of Breaches and Defaults.  The
execution, delivery and performance by the Investor of this Agreement and the
consummation of the transactions contemplated hereby do not breach or constitute
a default under any loan or purchase agreement, indenture, mortgage, deed of
trust, lease, instrument, contract or other agreement binding on or affecting
either such Investor or any of his property or assets, the breach of which,
either individually or in the aggregate, could reasonably be expected to have a
material adverse effect on the Investor.

 

(d)                                 Purchase Entirely for Own Account. The Note
to be received by the Investor hereunder will be acquired for such Investor’s
own account, not as nominee or agent, and not with a view t the resale or
distribution of any part thereof in violation of the 1933 Act, and such Investor
has no present intention of selling, granting any participation in, or otherwise
distributing the same in violation of the 1933 Act without prejudice, however,
to such Investor’s right at all times to sell or otherwise dispose of all or any
part of the Note in compliance with applicable federal and state securities
laws.  Nothing contained herein shall be deemed a representation or warranty by
the Investor to hold the Note for any period of time. The Investor is not a
broker-dealer registered with the SEC under the 1934 Act or an entity engaged in
a business that would require it to be so registered.

 

(e)                                  Investment Experience.  The Investor
acknowledges that it can bear the economic risk and complete loss of its
investment in the Note and has such knowledge and experience in financial or
business matters that it is capable of evaluating the merits and risks of the
investment contemplated hereby.

 

(f)                                    Disclosure of Information. The Investor
has had an opportunity to receive all information related to the Company
requested by it and to ask questions of and receive answers from the Company
regarding the Company, its business and the terms and conditions of the offering
of the Note.

 

(g)                                 No Reliance.  The Investor has not relied
upon the Company or its directors and officers, or the Company’s legal counsel
or advisors for investment, legal or tax advice, including advice with respect
to the hold periods and resale restrictions imposed upon the Note by the
securities legislation in the jurisdiction in which the Investor resides, and
has, if desired, in all cases sought the advice of the Investor’s own personal
investment advisor, legal counsel and tax advisors, and the Investor is either
experienced in or knowledgeable with regard to the affairs of the Company or,
either alone or with its professional advisors, is capable by reason of
knowledge and experience in financial and business matters in general, and
investments in particular, of evaluating the merits and risks of an investment
in the Note, and it is able to bear the economic risk of an investment in the
Note and can otherwise be reasonably assumed to have the capacity to protect its
own interest in connection with the investment.

 

(h)                                 Further Representations and
Acknowledgements.  The Investor further represents and acknowledges that:

 

(i)                                     The Investor is not a “U.S. Person” as
that term is defined in Regulation S.

 

(ii)                                  The Investor is located outside the United
States.

 

5

--------------------------------------------------------------------------------


 

(iii)                               The Investor is not aware of any
advertisement of any of the Note to be issued hereunder.

 

(iv)                              The Investor will not acquire the Note as a
result of, and will not itself engage in, any “directed selling efforts” (as
defined in Regulation S under the 1933 Act) in the United States in respect of
the Note which would include any activities undertaken for the purpose of, or
that could reasonably be expected to have the effect of, conditioning the market
in the United States for the resale of the Note; provided, however, that the
Investor may sell or otherwise dispose of the Note pursuant to registration
under the 1933 Act and any applicable state securities laws or under an
exemption from such registration requirements and as otherwise provided herein.

 

(v)                                 The Investor agrees that the Company will
refuse to register any transfer of the Note not made in accordance with the
provisions of Regulation S, pursuant to an effective registration statement
under the 1933 Act or pursuant to an available exemption from the registration
requirements of the 1933 Act and in accordance with applicable state securities
laws.

 

(vi)                              The Investor understands and agrees that
offers and sales of any Note prior to the expiration of a period of one year
after the date of transfer of the Note (the “Distribution Compliance Period”),
shall only be made in compliance with the safe harbor provisions set forth in
Regulation S, pursuant to the registration provisions of the 1933 Act or an
exemption therefrom, and that all offers and sales after the Distribution
Compliance Period shall be made only in compliance with the registration
provisions of the 1933 Act or an exemption therefrom and in each case only in
accordance with all applicable securities laws.

 

(i)                                     Restricted Securities. The Investor
understands that the Note is characterized as “restricted securities” under the
U.S. federal securities laws and have not been registered under the 1933 Act or
under any state or “blue sky” laws of the United States, and is being offered in
a transaction not involving any public offering within the meaning of the 1933
Act, and unless so registered, may not be offered or sold in the United States
or to U.S. Persons as defined in Regulation S promulgated under the 1933 Act,
and in each case only in accordance with applicable securities laws.

 

(j)                                     No Hedging Transactions.  The Investor
understands and agrees not to engage in any hedging transactions involving the
Note prior to the end of the Distribution Compliance Period unless such
transactions are in compliance with the provisions of the 1933 Act.

 

(k)                                  Restrictions on Transfer.  The Investor
hereby acknowledges and agrees to the Company making a notation on its records
or giving instructions to the registrar and transfer agent of the Company in
order to implement the restrictions on transfer set forth and described herein.

 

(l)                                     Legends.  It is understood that, except
as provided below, certificates evidencing the Note will bear the following or
any similar legend, as well as the legend required by any state authority if
required in connection with the issuance of sale of the Note:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”) OR OTHER
APPLICABLE

 

6

--------------------------------------------------------------------------------


 

SECURITIES LAWS. THESE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH
A VIEW TO DISTRIBUTION OR RESALE AND MAY NOT BE OFFERED, SOLD, PLEDGED OR
OTHERWISE TRANSFERRED EXCEPT (1) IN ACCORDANCE WITH THE PROVISIONS OF
REGULATIONS S, RULE 901 THROUGH RULE 905, AND PRELIMINARY NOTE UNDER THE U.S.
SECURITIES ACT OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE U.S. SECURITIES ACT OR (3) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT. HEDGING TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT
BE CONDUCTED UNLESS IN COMPLIANCE WITH THE U.S. SECURITIES ACT.

 

(m)                               No General Solicitation.  The Investor did not
learn of the investment in the Note as a result of any public advertising or
general solicitation.

 

(n)                                 Brokers and Finders.  No Person will have,
as a result of the transactions contemplated by the Transaction Documents, any
valid right, interest or claim against or upon the Company or the Investor for
any commission, fee or other compensation pursuant to any agreement, arrangement
or understanding entered into by or on behalf of the Investor.

 

6.                                       Conditions to Closing:

 

(a)                                  Conditions to the Investor’s Obligations. 
The obligation of the Investor to purchase the Note at the Closing is subject to
the fulfillment to such Investor’s satisfaction, on or prior to the Closing
Date, of the following conditions, any of which may be waived by the Investor:

 

(i)                                     The representations and warranties made
by the Company in Section 4. hereof qualified as to materiality shall be true
and correct at all times prior to and on the Closing Date, except to the extent
any such representation or warranty expressly speaks as of an earlier date, in
which case such representation or Warranty shall be true and correct as of such
earlier date, and, the representations and warranties made by the Company in
Section 4 hereof not qualified as to materiality shall be true and correct in
all material respects at all times prior to and on the Closing Date, except to
the extent any such representation or warranty expressly speaks as of an earlier
date, in which case such representation or warranty shall be true and correct in
all material respects as of such earlier date.  The Company shall have performed
in all material respects all obligations and conditions herein required to be
performed or observed by it on or prior to the Closing Date.

 

(ii)                                  The Company shall have obtained any and
all consents, permits, approvals, registrations and waivers necessary or
appropriate for consummation of the purchase and sale of the Note, and the
consummation of the other transactions contemplated by the Transaction
Documents, all of which shall be in full force and effect.

 

(iii)                               No judgment, writ, order, injunction, award
or decree of or by any court, or judge, justice or magistrate, including any
bankruptcy court or judge, or any order of or by any governmental authority,
shall have been issued, and no action or proceeding shall have been instituted
by any governmental authority, enjoining or preventing the consummation of the
transactions contemplated hereby or in the other Transaction Documents.

 

7

--------------------------------------------------------------------------------


 

(iv)                              Payment in full of all accrued interest under
the Old Note as provided in the Old Note.

 

(b)                                 Conditions to Obligations of the Company. 
The Company’s obligation to sell and issue the Note at the Closing is subject to
the fulfillment to the satisfaction of the Company on or prior to the Closing
Date of the following conditions, any of which may be waived by the Company:

 

(i)                                     The representations and warranties made
by the Investor in Section 5 hereof shall be true and correct in all respects on
the Closing Date with the same force and effect as if they had been made on and
as of said date.  The Investor shall have performed in all material respects all
obligations and conditions herein required to be performed or observed by them
on or prior to the Closing Date.

 

(ii)                                  The Investor shall have paid the Purchase
Price to the Company.

 

(c)                                  Termination of Obligations to Effect
Closing; Effects.

 

(i)                                     The obligations of the Company, on the
one hand, and the Investor, on the other hand, to effect the Closing shall
terminate as follows:

 

(A)                              Upon the mutual written consent of the Company
and the Investor;

 

(B)                                By the Company if any of the conditions set
forth in Paragraph 6(b) shall have become incapable of fulfillment, and shall
not have been waived by the Company;

 

(C)                                By an Investor (with respect to itself only)
if any of the conditions set forth in Paragraph 6(a) shall have become incapable
of fulfillment, and shall not have been waived by the Investor; or

 

(D)                               By either the Company or the Investor if the
Closing has not occurred on or prior to October 15, 2009; provided, however,
that, except in the case of clause (i) above, the party seeking to terminate its
obligation to effect the Closing shall not then be in breach of any of its
representations, warranties, covenants or agreements contained in this Agreement
or the other Transaction Documents if such breach has resulted in the
circumstances giving rise to such party’s seeking to terminate its obligation to
effect the Closing.

 

7.                                       Covenants and Agreements of the
Company:

 

(a)                                  Reports. The Company will furnish to the
Investor and/or their assignees such information relating to the Company and its
Subsidiaries as from time to time may reasonably be requested by the Investor
and/or their assignees; provided, however, that the Company shall not disclose
material nonpublic information to the Investor, or to advisors to or
representatives of the Investor, unless prior to disclosure of such information
the Company identifies such information as being material nonpublic information
and provides the Investor, such advisors and representatives with the
opportunity to accept or refuse to accept such material nonpublic

 

8

--------------------------------------------------------------------------------


 

information for review and the Investor wishing to obtain such information
enters into an appropriate confidentiality agreement with the Company with
respect thereto.

 

(b)                                 No Conflicting Agreements. The Company will
not take any action, enter into any agreement or make any commitment that would
conflict or interfere in any material respect with the Company’s obligations to
the Investor under the Transaction Documents.

 

(c)                                  Compliance with Laws. The Company will
comply in all material respects with all applicable laws, rules, regulations,
orders and decrees of all governmental authorities.

 

(d)                                 Security Interest. The Company shall
cooperate with the Investor in all reasonable respects in connection with the
establishment and maintenance of the Security Interest.  The Company agrees to
execute such further documents and instruments and to take such further actions
as may be reasonably necessary to carry out the purposes and intent of the
Security Agreement.  The Company shall be responsible for the payment of all
costs and expenses reasonably incurred by the Investor in connection with the
preparation of any documents, instruments or agreements required to create or
perfect the Security Interest and for all filing fees related thereto.

 

(e)                                  Termination of Covenants. The provisions of
Sections 8(a), (b), (c) and (d) above shall terminate and be of no further force
and effect on the date on which the Company’s obligations under the Note
terminate.

 

8.                                       Survival and Indemnification:

 

(a)                                  Survival. The representations, warranties,
covenants and agreements contained in this Agreement shall survive the Closing
of the transactions contemplated by this Agreement until the repayment in full
of the Note.

 

(b)                                 Indemnification. The Company agrees to
indemnify and hold harmless each Investor and its Affiliates and their
respective directors, officers, employees and agents from and against any and
all losses, claims, damages, liabilities and expenses (including without
limitation reasonable attorney fees and disbursements and other expenses
incurred in connection with investigating, preparing or defending any action,
claim or proceeding, pending or threatened and the costs of enforcement thereof)
(collectively, “Losses”) to which such Person may become subject as a result of
any breach of representation, warranty, covenant or agreement made by or to be
performed on the part of the Company under the Transaction Documents, and will
reimburse any such Person for all such amounts as they are incurred by such
Person.

 

(c)                                  Conduct of Indemnification Proceedings.
Promptly after receipt by a Person (the “Indemnified Person”) of notice of any
demand, claim or circumstances which would or might give rise to a claim or the
commencement of any action, proceeding or investigation in respect of which
indemnity may be sought pursuant to Section 8(b), such Indemnified Person shall
promptly notify the Company in writing and the Company shall assume the defense
thereof, including the employment of counsel reasonably satisfactory to such
Indemnified Person, and shall assume the payment of all fees and expenses;
provided, however, that the failure of any Indemnified Person so to notify the
Company shall not relieve the Company of its obligations hereunder except to the
extent that the Company is materially prejudiced by such failure to notify. In
any such proceeding, any Indemnified Person shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at the expense
of such Indemnified Person unless: (i) the Company and the Indemnified Person
shall have mutually agreed to the retention of such counsel;

 

9

--------------------------------------------------------------------------------


 

or (ii) in the reasonable judgment of counsel to such Indemnified Person
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them.  The Company shall not be
liable for any settlement of any proceeding effected without its written
consent, which consent shall not he unreasonably withheld, but if settled with
such consent, or if there be a final judgment for the plaintiff, the Company
shall indemnify and hold harmless such Indemnified Person from and against any
loss or liability (to the extent stated above) by reason of such settlement or
judgment.  Without the prior written consent of the Indemnified Person, which
consent shall not be unreasonably withheld, the Company shall not effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Person from all liability arising out
of such proceeding.

 

9.                                       Miscellaneous.  The following
miscellaneous provisions shall apply to this Agreement:

 

(a)                                  Successors and Assigns. This Agreement may
not be assigned by a party hereto without the prior written consent of the
Company or the Investor, as applicable, provided, however, that an investor may
assign its rights and delegate its duties hereunder in whole or in part to an
Affiliate or to a third party acquiring the Note in a private transaction
without the prior written consent of the Company, after notice duly given by
such Investor to the Company.  The provisions of this Agreement shall inure to
the benefit of and be binding upon the respective permitted successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

(b)                                 Counterparts: Faxes. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.  This
Agreement may also be executed via facsimile, which shall be deemed an original.

 

(c)                                  Titles and Subtitles. The titles and
subtitles used in this Agreement are used for convenience only and are not to be
considered in construing or interpreting this Agreement.

 

(d)                                 Notices. Unless otherwise provided, any
notice required or permitted under this Agreement shall be given in writing and
shall be deemed effectively given as hereinafter described (i) if given by
personal delivery, then such notice shall be deemed given upon such delivery,
(ii) if given by telex or telecopier, then such notice shall be deemed given
upon receipt of confirmation of complete transmittal, (iii) if given by mail,
then such notice shall be deemed given upon the earlier of (A) receipt of such
notice by the recipient or (B) three days after such notice is deposited in
first class mail, postage prepaid, and (iv) if given by an internationally
recognized overnight air courier, then such notice shall be deemed given one
business day after delivery to such carrier. All notices shall be addressed to
the party to be notified at the address as follows, or at such other address as
such party may designate by ten days’ Loan written notice to the other party:

 

10

--------------------------------------------------------------------------------


 

If to the Company:

 

Arkanova Acquisition Corporation

305 Camp Craft Rd., Suite 525

Austin, TX 78746

Fax: 888-329-7716

Attention: Pierre Mulacek, President

 

If to the Investor:

 

To the Address for Notice as provided on the signature page hereof.

 

(e)                                  Expenses. The parties hereto shall pay
their own costs and expenses in connection herewith. In the event that legal
proceedings are commenced by any party to this Agreement against another party
to this Agreement in connection with this Agreement or the other Transaction
Documents, the party or parties which do not prevail in such proceedings shall
severally, but not jointly, pay their pro rata share of the reasonable
attorneys’ fees and other reasonable out-of-pocket costs and expenses incurred
by the prevailing party in such proceedings.

 

(f)                                    Amendments and Waivers. Any term of this
Agreement may be amended and the observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Investor.
Any amendment or waiver effected in accordance with this Paragraph shall be
binding upon each holder of any Note purchased under this Agreement at the time
outstanding, each future holder of all such Note, and the Company.

 

(g)                                 Publicity. Except as set forth below, no
public release or announcement concerning the transactions contemplated hereby
shall be issued by the Company or the Investor without the prior consent of the
Company (in the case of a release or announcement by the Investor) or the
Investor (in the case of a release or announcement by the Company) (which
consents shall not be unreasonably withheld), except as such release or
announcement may be required by law or the applicable rules or regulations of
any securities exchange or securities market, in which case the Company or the
Investor, as the case may be, shall allow the Investor or the Company, as
applicable, to the extent reasonably practicable in the circumstances,
reasonable time to comment on such release or announcement in Loan of such
issuance.

 

(h)                                 Severability. Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof but shall
be interpreted as if it were written so as to be enforceable to the maximum
extent permitted by applicable law, and any such prohibition or unenforceability
in any jurisdiction shall not invalidate or render unenforceable such provision
in any other jurisdiction. To the extent permitted by applicable law, the
parties hereby waive any provision of law which renders any provision hereof
prohibited or unenforceable in any respect.

 

(i)                                     Entire Agreement. This Agreement,
including the exhibits and any disclosure schedules, and the other Transaction
Documents constitute the entire agreement among the parties hereof with respect
to the subject matter hereof and thereof and supersede all prior

 

11

--------------------------------------------------------------------------------


 

agreements and understandings, both oral and written, between the parties with
respect to the subject matter hereof and thereof.

 

(j)                                     Further Assurances. The parties shall
execute and deliver all such further instruments and documents and take all such
other actions as may reasonably be required to carry out the transactions
contemplated hereby and to evidence the fulfillment of the agreements herein
contained.

 

(k)                                  Governing Law: Consent to Jurisdiction;
Waiver of Jury Trial. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas without regard to the choice of
law principles thereof. Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the Courts of the State of Texas for the purpose of
any suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby. Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement. Each of the parties hereto irrevocably consents
to the jurisdiction of any such court in any such suit, action or proceeding and
to the laying of venue in such court. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

12

--------------------------------------------------------------------------------


 

Signatures

 

To evidence the binding effect of the terms and conditions set forth above, the
parties have executed this Agreement or caused their duly authorized officers to
execute this Agreement as of the date first above written.

 

 

ARKANOVA ACQUISITION CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

 

Pierre Mulacek, President

 

 

 

 

 

 

 

 

 

 

ATON SELECT FUNDS LIMITED

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

David Dawes, Director

 

 

 

 

 

 

ADDRESS FOR NOTICE

 

 

 

 

 

 

C/o:

 

 

 

Street:

 

 

 

City/State/Zip:

 

 

 

Attention:

 

 

 

Tel:

 

 

 

Fax:

 

 

 

 

 

 

 

DELIVERY INSTRUCTIONS

 

 

(if different from above)

 

 

 

 

 

 

C/o:

 

 

 

Street:

 

 

 

City/State/Zip:

 

 

 

Attention:

 

 

 

Tel:

 

 

 

 

13

--------------------------------------------------------------------------------

 


 

ANNEX “C”

 

Amended Pledge Agreement

 

Attached

 

 

--------------------------------------------------------------------------------


THIS AGREEMENT RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION
TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED IN REGULATION S UNDER THE 1933
ACT) PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED (THE “1933 ACT”). NONE OF THE SECURITIES TO WHICH THIS AGREEMENT RELATES
HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND,
UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN
THE UNITED STATES OR TO U.S. PERSONS (AS DEFINED HEREIN EXCEPT IN ACCORDANCE
WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH ALL APPLICABLE SECURITIES
LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN ACCORDANCE WITH THE 1933 ACT.

 

PLEDGE AGREEMENT

 

THIS PLEDGE AGREEMENT (this “Agreement”) is made and entered into as of, but not
necessarily on, the 1st day of October, 2011, by and between Arkanova
Acquisition Corporation, a Nevada corporation, (“Pledgor”), and Aton Select
Funds Limited (“Secured Party”).

 

Background

 

A.                                    On even date herewith, Pledgor and the
Secured Party entered into a Note Purchase Agreement (the “NPA”)”) pursuant to
which Pledgor issued to Secured Party a Secured Promissory Note (the “Note”) and
agreed to pledge Interests of the membership interests of the Pledgor’s wholly
owned subsidiary, Provident Energy of Montana, LLC, a Montana limited liability
company (“Provident”), to secure payment of the indebtedness evidenced by the
Note; and

 

B.                                    The parties desire to set forth in writing
their agreement as to the terms and conditions of the administration and
disposition of the pledge of the membership interests of Provident and certain
other matters as set forth herein;

 

Terms and Conditions

 

In consideration of the mutual benefits to be derived from the covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree as follows:

 

1.                                      Pledge.  As collateral security for the
payment and performance of the Obligations (as defined in Section 2 hereof) by
Pledgor, Pledgor hereby pledges to the Secured Party, and grants, transfers,
assigns and hypothecates to the Secured Party a continuing security interest in,
the following property owned by Pledgor (the “Pledged Collateral”):

 

 

--------------------------------------------------------------------------------


 

 

(a)                                 Pledged Interests.  All of the issued and
outstanding membership interests in Provident (the “Pledged Interests”).

 

(b)                                 Dividends and Proceeds.  Except as provided
in Section 10(b) hereof, all dividends, cash, products, proceeds, securities,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Pledged
Interests, including, but not limited to, all distributions or payments in
partial or complete liquidation or redemption of the Pledged Interests.

 

(c)                                  Additional Interests.  All additional
membership interests in Provident from time to time hereafter acquired by
Pledgor arising from the Pledged Interests as a result of any reclassification,
readjustment, split, dividend, or reorganization and the certificates
representing such additional Interests, and all dividends, cash, products,
proceeds, securities, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such Interests.

 

2.                                      Obligations Secured.  This Agreement
secures the payment and performance of (i) all obligations of Pledgor to the
Secured Party now or hereafter existing under the Note whether for indebtedness
(principal and interest), fees, damages, expenses or otherwise, and whether
evidenced by any instrument, agreement or book account, (ii) all obligations of
Pledgor to the Secured Party now or hereafter existing under the NPA, and
(iii) all obligations of Pledgor to the Secured Party now or hereafter existing
under this Agreement, regardless of whether the amounts referred to in clause
(i), (ii) or (iii) above are due or to become due, direct or indirect, primary
or secondary, joint, several, or joint and several, or fixed or contingent
obligations of Pledgor.  All of such obligations are collectively referred to
herein as the “Obligations”.

 

3.                                      Delivery of  Pledged Collateral.  (a) 
Upon the execution of this Agreement, Pledgor shall deliver and deposit with the
Secured Party the certificate or certificates or other instruments evidencing
the Pledged Interests, along with such assignments, financing statements,
endorsements, and transfer powers duly executed by Pledgor in blank as will
enable the Secured Party to register the Pledged Interests in the Secured
Party’s name or in the name of the Secured Party’s nominee in the appropriate
record books of Provident in the Event of Default (as such term is herein after
defined).

 

4.                                      Return of Pledged Collateral.  Secured
Party shall return the Pledged Collateral or the balance thereof, if any, in its
possession to Pledgor upon payment in full of the Obligations.

 

5.                                      Further Assurances and Documentation. 
Pledgor agrees that at any time and from time to time, at the expense of
Pledgor, Pledgor will promptly execute and deliver all further instruments and
documents, and take all further action that the Secured Party may reasonably
request, in order to perfect and protect any security interest granted or
purported to be granted hereby or to enable the Secured Party to exercise and
enforce the Secured Party’s rights and remedies hereunder with respect to any
Pledged Collateral.

 

6.                                      Responsibility for Pledged Collateral. 
Secured Party shall exercise reasonable care in the custody and preservation of
the Pledged Collateral.  The Secured Party shall be deemed to have exercised
reasonable care in the custody and preservation of the Pledged Collateral in the
Secured Party’s possession if the Pledged Collateral is accorded treatment
substantially equal to that which the Secured Party accords the Secured Party’s
own property of similar nature.  The Secured Party shall be under no duty or
responsibility to (i) fix or preserve the rights of Pledgor with respect to the
Pledged Collateral against prior parties, (ii) fix or preserve rights against
any parties to any instrument or chattel paper which

 

2

--------------------------------------------------------------------------------


 

may be a part of the Pledged Collateral, (iii) sell or otherwise realize upon
the Pledged Collateral, or (iv) seek payment from any particular source. 
Without limiting the generality of the foregoing, the Secured Party shall not
have any responsibility or obligation for any action in connection with any
conversion, call, exchange, maturity, redemption, retirement, tender or any
other event relating to any of the Pledged Collateral whether or not the Secured
Party has or is deemed to have knowledge of such matters.  The Secured Party
shall never be liable for the Secured Party’s failure to use diligence to
collect any amount payable with respect to the Pledged Collateral, but shall be
liable only to account to Pledgor for what the Secured Party may actually
collect or receive thereon.  After payment of part of the Obligations, the
Secured Party may, at the Secured Party’s option, retain all or any portion of
the Pledged Collateral as security for any remaining Obligations and retain this
Agreement as evidence of such security.

 

7.                                      Representations and Warranties.  Pledgor
represents and warrants to Secured Party as follows:

 

(a)                                 Authorization.  The execution, delivery and
performance of this Agreement are within Pledgor’s powers and are not in
contravention of any applicable law.

 

(b)                                 Absence of Conflicts.  Pledgor is not
obligated under any contract or agreement, which materially or adversely affects
Pledgor’s properties or assets, or Pledgor’s financial condition, and neither
the execution nor delivery of this Agreement nor the consummation of any
transaction contemplated hereby will conflict with or result in any breach of
the terms, conditions, or provisions of, or constitute a default under any
agreement or instrument relative thereto to which Pledgor is subject.

 

(c)                                  Authorized Interests.  The Pledged
Interests have been duly authorized and validly issued by Provident and are
fully paid and non-assessable.

 

(d)                                 Unencumbered Title to Pledged Collateral. 
Pledgor is the legal and beneficial owner of the Pledged Collateral owned by
Pledgor, free and clear of any lien, security interest, option or other charge
or encumbrance whatsoever except for the security interest created by this
Agreement.  Until such time as the Obligations have been paid in full, Pledgor,
at Pledgor’s sole expense, will keep the Pledged Collateral free from other
liens, security interests, encumbrances or claims; and Pledgor will defend the
Pledged Collateral against the claims and demands of all persons claiming the
Pledged Collateral or any part thereof or interest therein.

 

(e)                                  Perfected Security Interest.  The pledge of
the Pledged Interests and the delivery thereof to the Secured Party pursuant to
this Agreement creates a valid and perfected first priority security interest in
the Pledged Collateral, securing the payment of the Obligations.

 

(f)                                   No Approval Required.  No authorization,
approval, or other action by, and no notice to or filing with, any governmental
authority or regulatory body is required either (i) for the pledge by Pledgor of
the Pledged Collateral pursuant to this Agreement or for the execution, delivery
or performance of the Agreement by Pledgor or (ii) for the exercise by the
Secured Party of the rights provided for in this Agreement or the remedies in
respect of the Pledged Collateral pursuant to this Agreement (except as may be
required in connection with such disposition by laws affecting the offering and
sale of securities generally).

 

(g)                                  Accurate Information.  All information
contained in statements furnished or to be furnished to the Secured Party by or
on behalf of Pledgor in connection with the Pledged Collateral or the
Obligations is complete and accurate in all material respects.

 

3

--------------------------------------------------------------------------------


 

8.                                      Affirmative Covenants of Pledgor.  For
and during such period of time as any portion of the Obligations shall remain
unpaid or Pledgor shall have any commitment or obligation hereunder, Pledgor
shall comply with each of the following provisions of this Section, unless the
Secured Party shall otherwise consent in writing:

 

(a)                                 Performance of Obligations.  Pledgor will
duly and punctually pay and perform each of the Obligations to the extent such
party is liable therefor, including, without limitation, its obligations under
this Agreement and each of the other documents securing the Obligations, as the
same may at any time be amended or modified.

 

(b)                                 Preservation of Existence and Franchises and
Conduct of Business.  Pledgor will do , and will cause  Provident to do, or
cause to be done, all things necessary to preserve and keep in full force and
effect its company existence, rights, leases (including oil and gas leases),
agreements, and all other licenses or rights necessary to comply with all laws,
regulations, rules, statutes, or other provisions applicable to the respective
entity in the operation of their respective business, noncompliance with which
would materially and adversely affect either the business or credit of
Provident.

 

(c)                                  Confidential Information.   Pledgor will,
and will cause its subsidiaries to, furnish to the Secured Party any information
which the Secured Party may from time to time reasonably request concerning any
covenant, provision or condition of the Agreement or any matter in connection
with the business and operations of Pledgor and its subsidiaries.  Secured Party
agrees that, until the occurrence of an Event of Default, it will take all
reasonable steps to keep confidential any proprietary information given to it by
Pledgor, provided, however, that this restriction shall not apply to information
which (i) has at the time in question entered the public domain through no
default of this provision, or (ii) is required to be disclosed by law or by any
order, rule or regulation (whether valid or invalid) of any court or
governmental agency, or authority.

 

(d)                                 Notice of Material Events and Defense of
Action.  Pledgor will promptly notify Secured Party of:  (i) any material
adverse change in Pledgor’s or any subsidiary’s financial condition, (ii) the
occurrence of any Event of Default, (iii) the acceleration of the maturity of
any debt owed by Pledgor or subsidiary or of any default by Pledgor or any
subsidiary under any indenture, mortgage, agreement, contract or other
instrument to which Pledgor or any subsidiary is a party or by which any of them
or any of the properties is bound; (iv) any material adverse claim (or any claim
of $25,000 or more) asserted against Pledgor or any subsidiary or with respect
to Pledgor’s or any subsidiary’s properties, or (v) the filing of any suit or
proceeding against Pledgor or any subsidiary.  Upon the occurrence of any of the
foregoing, Pledgor will take, or cause to be taken, all reasonably necessary or
appropriate steps to remedy promptly any such material adverse change or
default, to protect against any such adverse claim, to appear in and defend any
such suit or proceeding, and to resolve all controversies on account of any of
the foregoing at Pledgor’s expense.

 

(e)                                  Reporting Requirements.  Within ten
(10) days of the end of each calendar quarter, Pledgor shall furnish Secured
Party with a sworn statement of Pledgor, stating that Pledgor has no knowledge
that an Event of Default has occurred, or such event has occurred and is
continuing as of the date of such statement and a statement as to the nature
thereof and the action which Pledgor proposes to take with respect thereto.

 

4

--------------------------------------------------------------------------------


 

9.                                      Expenses.  Pledgor will upon demand pay
to Secured Party the amount of any and all reasonable expenses, including the
reasonable fees and expenses of the Secured Party’s counsel and of any experts
and agents, which the Secured Party may incur after the occurrence of an Event
of Default (as hereinafter defined) in connection with (i) the custody or
preservation of, or the sale of, collection from, or other realization upon, any
of the Pledged Collateral, or (ii) the exercise or enforcement of any of the
rights of the Secured Party hereunder.

 

10.                               Voting Rights and Dividends.  So long as no
Event of Default or event that, with the giving of notice or the lapse of time,
or both, would become an Event of Default shall have occurred and be continuing:

 

(a)                                 Pledgor shall be entitled to exercise any
and all voting and other consensual rights pertaining to the Pledged Collateral
or any part thereof for any purpose not inconsistent with the terms of this
Agreement; provided, however, Pledgor may not exercise such voting rights so as
to impair the value of the Pledged Collateral or to dilute the Secured Party’s
ownership percentage represented by the Pledged Collateral and Secured Party
shall not be required to exercise preemptive rights.

 

(b)                                 Pledgor shall be entitled to receive and
retain any and all dividends and interest paid in respect of the Pledged
Collateral; provided, however, that any and all (A) dividends and interest paid
or payable other than cash in respect of, and instruments and other property
received, receivable or otherwise distributed in respect of, or in exchange for,
any Pledged Collateral; (B) dividends and other distributions paid or payable in
cash in respect of any Pledged Collateral in connection with a partial or total
liquidation or dissolution or in connection with a reduction of capital, capital
surplus or paid-in-surplus, and (C) cash paid, payable or otherwise distributed
in redemption of, or in exchange for, any Pledged Collateral, shall be, and
shall be forthwith delivered to the Secured Party to hold as, Pledged Collateral
and shall, if received by Pledgor, be received in trust for the benefit of the
Secured Party, be segregated from the other property or funds of Pledgor, and be
forthwith delivered to Secured Party as Pledged Collateral in the same form as
so received (with any necessary endorsements); and provided further, that
Pledgor shall promptly notify the Secured Party of the occurrence of any of the
above matters upon the occurrence thereof.

 

(c)                                  Secured Party shall execute and deliver (or
cause to be executed and delivered) to Pledgor all such proxies and other
instruments as Pledgor may reasonably request for the purpose of enabling
Pledgor to exercise the voting and other rights which Pledgor is entitled to
exercise pursuant to paragraph (i) above and to receive the dividends or
interest payments which Pledgor is authorized to receive and retain pursuant to
Subsection (b) above.

 

11.                               Events of Default.  The occurrence of any one
or more of the following events shall constitute an Event of Default hereunder:

 

(a)                                 Default Under Obligations.  Pledgor shall be
in default under the terms of the Obligations, including the Note, the NPA and
this Agreement.

 

(b)                                 Defaults Under Other Instruments.  Pledgor
shall be in default under the terms of any other documents and instruments
relating to the Aggregate Offering, as such term is defined in the NPA.

 

5

--------------------------------------------------------------------------------


 

(c)                                  Insolvency.   Pledgor or any subsidiary
shall admit in writing Pledgor’s or subsidiary’s inability to pay its debts, or
shall make a general assignment of Pledgor’s or any subsidiary’s assets or
property rights for the benefit of Pledgor’s or any subsidiary’s creditors; or
any proceeding shall be instituted by or against Pledgor or any subsidiary
seeking to adjudicate Pledgor or any subsidiary as a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment or composition of Pledgor or any
subsidiary or Pledgor’s or any subsidiary’s debts under any law relating to
bankruptcy, insolvency or reorganization or release of debtors, or seeking
appointment of a receiver, custodian, trustee, or other similar official for
Pledgor or any subsidiary or for any substantial part of the property of Pledgor
or any subsidiary and in the case of any such proceeding instituted against
Pledgor or any subsidiary shall remain undismissed for a period of ninety (90)
days.

 

(d)                                 Failure to Perform Obligations.  Pledgor
shall fail to perform any of Pledgor’s covenants or obligations set forth in
this Agreement.

 

(e)                                  Falsity of Representation.  Any warranty,
representation or statement made or furnished to Secured Party by Pledgor
pursuant to this Agreement shall prove to have been false in any material
respect when made or furnished.

 

(f)                                   Levy Against Collateral.  The levy against
the Pledged Collateral, or any part thereof, of any execution, attachment,
sequestration or other writ.

 

12.                               Remedies Upon Default.

 

(a)                                 Remedies.  Upon the occurrence of an Event
of Default, and in addition to any and all other rights and remedies which
Secured Party may then have hereunder, or under the Texas Business and Commerce
Code or any comparable uniform commercial code applicable to Pledgor (the
“Code”), or otherwise, Secured Party may at Secured Party’s option (i) declare
the entire unpaid balance of principal of, and all accrued interest on, the
Obligations immediately due and payable without demand, presentment, notice of
default, notice of intent to accelerate or notice of acceleration of maturity,
all of which are hereby expressly waived; (ii) notify any person obligated on
any of the Pledged Collateral of the security interest of Secured Party therein
and request such person to make payment directly to the Secured Party,
(iii) demand, sue for, collect or otherwise reduce Secured Party’s claims to
judgment, foreclose or otherwise enforce the Secured Party’s security interest
through judicial procedure or make any settlement or compromise Secured Party
deems desirable with respect to any of the Pledged Collateral; (iv) after
notification, expressly provided for herein, if any, sell or otherwise dispose
of, at the office of Secured Party, or elsewhere, as chosen by Secured Party,
all or any part of the Pledged Collateral, and any such sale or other
disposition may be as a unit or in parcels, by public or private proceedings,
and by way of one or more contracts (it being agreed that the sale of any part
of the Pledged Collateral shall not exhaust the power of sale granted hereunder,
but sales may be made from time to time until all of the Pledged Collateral has
been sold or until the Obligations have been paid in full) and at such sale it
shall not be necessary to exhibit the Pledged Collateral; (v) at Secured Party’s
discretion, retain the Pledged Collateral in satisfaction of the Obligations
whenever the circumstances are such that Secured Party is entitled to do so
under the Code; (vi) apply by appropriate judicial proceedings for appointment
of a receiver for the Pledged Collateral, or any part thereof; (vii) purchase
the Pledged Collateral at any public sale; (viii) purchase the Pledged
Collateral at any private sale; and/or (ix) exercise the rights set forth in
Section 13(b) hereof.  The foregoing remedies shall be cumulative and except for
the provisions

 

6

--------------------------------------------------------------------------------


 

of Section 13(a)(v) above without prejudice to the Secured Party’s right to
recover any deficiency including reasonable attorneys’ fees and costs permitted
by this Agreement.

 

(b)                                 Sale of Pledged Collateral.  Secured Party
is authorized, at any sale of the Pledged Collateral, if Secured Party deems it
advisable, to restrict the prospective bidders or purchasers to those persons
who will represent and agree that they are purchasing for their own account, for
investment, and not with a view to distribution or sale of any of the Pledged
Collateral.  Upon any such sale, Secured Party shall have the right to deliver,
assign, and transfer to the purchaser thereof the Pledged Collateral so sold. 
Each purchaser at any such sale shall hold the property sold absolutely, free
from any claim or right of whatsoever kind. Secured Party shall give Pledgor ten
(10) days’ written notice of Secured Party’s intention to make any such public
or private sales or sale at broker’s board or on a securities exchange.  Such
notice, in case of sale at broker’s board or a securities exchange, shall state
the board or exchange at which such sale is to be made and the day on which the
Pledged Collateral, or that portion thereof so being sold, will first be offered
to sale at such board or exchange.  At any such sale, the Pledged Collateral may
be sold in one lot as an entirety or in separate parcels, as the Secured Party
may determine.  Secured Party shall not be obligated to make any such sale
pursuant to any such notice.  Secured Party may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for the sale, and such sale
may be made at any time or place to which the same may be so adjourned.  In case
of any sale of all or any part of the Pledged Collateral on credit or for future
delivery, the Pledged Collateral so sold may be retained by the Secured Party
until the selling price is paid by the purchaser thereof, but the Secured Party
shall not incur any liability in case of the failure of such purchaser to take
up and pay such selling price, and such Pledged Collateral may again be sold
upon like notice.  Secured Party may also, at Secured Party’s discretion,
proceed by a suit or suits at law, or in equity to foreclose the pledge and sell
the Pledged Collateral, or any portion thereof, under a judgment or decree of a
court or courts of competent jurisdiction.  If any consent, approval or
authorization of any state, municipal or other governmental department, agency
or authority should be necessary to effectuate any sale or other disposition of
the Pledged Collateral, or any part thereof, Pledgor will execute all such
applications and other instruments as may be required in connection with
securing any such consent, approval or authorization, and will otherwise use its
best efforts to secure the same.

 

(c)                                  Notification.  Reasonable notification of
the time and place of any public sale of the Pledged Collateral, or any
reasonable notification of the time after which any private sale or other
intended disposition of the Pledged Collateral is to be made, shall be sent to
Pledgor and to any other person entitled under the Code to notice; provided,
however, that if the Pledged Collateral threatens to decline quickly in value,
Secured Party may sell or otherwise dispose of the Pledged Collateral without
notification, advertisement or other notice of any kind.  It is agreed that
notice sent or given not less than ten (10) calendar days prior to the taking of
the action to which the notice relates is reasonable notification and notice for
the purpose of this Agreement.  Notice shall be deemed to be sent when it is
deposited in the United States Mail, return receipt requested, bearing the
proper postage and addressed to Pledgor and any other person entitled to receive
notice, at their last known address according to the records of the Secured
Party.

 

(d)                                 Application of Proceeds.  Upon the
occurrence of an Event of Default or maturity of any instrument evidencing the
Obligations or any part thereof, whether such maturity be by such terms of such
instruments or through the exercise of any power of acceleration, Secured Party
is authorized and empowered to apply any and all funds realized from the sale of
the Pledged Collateral not previously credited against the Obligations first
toward the payment of the

 

7

--------------------------------------------------------------------------------


 

costs, charges and expenses, if any, incurred in the collection of such funds
hereunder, and then toward the payment of the Obligations, and shall pay any
balance remaining to Pledgor in accordance with the written instructions
executed by Pledgor or as prescribed by the Code.

 

(e)                                  Deficiency.  In the event that the proceeds
of any sale, collection or realization upon the Pledged Collateral by Secured
Party are insufficient to pay all amounts to which Secured Party is legally
entitled, Pledgor shall be liable for the deficiency, together with interest
thereon at such rate as shall be fixed by applicable law, together with the
costs of collection and the reasonable fees of any attorneys employed by Secured
Party to collect such deficiency.

 

13.                               Secured Party Appointed Attorney-in-Fact. 
Pledgor hereby irrevocably appoints Secured Party as Pledgor’s attorney-in-fact,
with full authority in the place and stead of Pledgor and in the name of Pledgor
or otherwise, from time to time in the Secured Party’s discretion after the
occurrence of an Event of Default to take any action and to execute any
instrument which the Secured Party may deem necessary or advisable to accomplish
the purpose of this Agreement, including, without limitation, (i) the right and
power to execute and deliver any and all powers and other instruments,
documents, certificates and agreements necessary or appropriate to transfer
ownership of the Pledged Collateral, and (ii) the right and power to receive,
endorse and collect all checks and other instruments made payable to Pledgor
representing any dividend, interest payment or other distribution in respect of
the Pledged Collateral or any part thereof and to give full acquittance for the
same.  The foregoing appointment of the Secured Party as Pledgor’s
attorney-in-fact is irrevocable and is coupled with an interest.

 

14.                               Certain Rights Before and After a Default.

 

(a)                                 Secured Party May Perform.  If Pledgor fails
to perform any agreement contained herein, the Secured Party may perform, or
cause performance of, such agreement, and the expenses of the Secured Party
incurred in connection therewith shall be payable by Pledgor pursuant to the
provisions of Section 9 hereof.

 

(b)                                 Notification of Issuer.  Secured Party shall
have the right to notify the issuer of the Pledged Collateral that the Pledged
Collateral has been pledged.

 

15.                               Cumulative Rights and Remedies.  All rights
and remedies of Secured Party hereunder are cumulative of each other and of
every other right or remedy which Secured Party may otherwise have at law or in
equity or under any other contract or other writing for the enforcement of the
security interest herein or the collection of the Obligations, and the exercise
by Secured Party of one or more rights or remedies shall not prejudice or impair
the concurrent or subsequent exercise of other rights or remedies.  Secured
Party shall not be required to first endeavor to collect from Pledgor or any
other party obligated for the Obligations or to proceed against or exhaust other
collateral or security for the Obligations hereby secured before pursuing any of
Secured Party’s rights pursuant to this Agreement against Pledgor.  Should
Pledgor have theretofore executed or hereafter execute any other security
agreement in favor of Secured Party in which a security interest is created as
security for the debts of Pledgor or another or others, in respect of which
Pledgor may not be personally liable, the security interest therein created and
all other rights,  powers and privileges vested in Secured Party by the terms
thereof shall exist concurrently with the security interest created herein, and,
in addition, all property in which Secured Party holds a security interest under
any such other security agreement shall also be part of the Pledged Collateral
hereunder, and all or any part of the proceeds of the sale or other disposition
of such property may, in the discretion of Secured Party, be applied by it in
accordance with the terms hereof, and of such other security agreement, or
agreements, or any of them.

 

8

--------------------------------------------------------------------------------


 

16.                               Surrender of Collateral.  Secured Party may
surrender, release, exchange or alter any collateral or security for the
Obligations without affecting the liability of Pledgor under this Agreement, and
this Agreement shall continue effective notwithstanding any legal disability of
Pledgor to incur any indebtedness or obligation incurred to Secured Party.

 

17.                               Effect of Other Agreements.  This Agreement
shall in no way be construed as a limitation or extinguishment of any guaranty,
security agreement, pledge agreement, assignment, or any other instrument,
document or agreement granting an interest in collateral for or guaranteeing the
payment or performance of the Obligations executed by any person prior to, or
contemporaneously with, the execution of this Agreement, but all prior or
contemporaneous guaranties, security agreements, pledge agreements, assignments,
or any other instruments, documents, or agreement granting an interest in
collateral for or guaranteeing the payment or performance of the Obligations
shall remain in full force and effect in accordance with their terms.

 

18.                               General Provisions.

 

(a)                                 Amendment.  This Agreement may not be
modified, altered, amended, or terminated except by the written agreement of the
Secured Party and Pledgor.

 

(b)                                 Severability.  If a court of competent
jurisdiction determines that any provision contained in this Agreement is void,
illegal or unenforceable, the other provisions shall remain in full force and
effect and the provision held to be void, illegal or unenforceable shall be
limited so that it shall remain in effect to the extent permissible by law.

 

(c)                                  Choice of Law and Venue.  THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
TEXAS.  ANY LITIGATION, SPECIAL PROCEEDING OR OTHER PROCEEDING AS BETWEEN THE
PARTIES THAT MAY BE BROUGHT, OR ARISE OUT OF, IN CONNECTION WITH OR BY REASON OF
THIS AGREEMENT SHALL BE BROUGHT IN THE APPLICABLE FEDERAL OR STATE COURT IN AND
FOR TRAVIS COUNTY, TEXAS, WHICH COURTS SHALL BE THE EXCLUSIVE COURTS OF
JURISDICTION AND VENUE.

 

(d)                                 Notices. Unless otherwise provided, any
notice required or permitted under this Agreement shall be given in writing and
shall be deemed effectively given as hereinafter described (i) if given by
personal delivery, then such notice shall be deemed given upon such delivery,
(ii) if given by telex or telecopier, then such notice shall be deemed given
upon receipt of confirmation of complete transmittal, (iii) if given by mail,
then such notice shall be deemed given upon the earlier of (A) receipt of such
notice by the recipient or (B) three days after such notice is deposited in
first class mail, postage prepaid, and (iv) if given by an internationally
recognized overnight air courier, then such notice shall be deemed given one
business day after delivery to such carrier. All notices shall be addressed to
the party to be notified at the address as follows, or at such other address as
such party may designate by ten days’ advance written notice to the other party:

 

9

--------------------------------------------------------------------------------


 

If to Pledgor:

 

 

 

Arkanova Acquisition Corporation
305 Camp Craft Rd., Suite 525

Austin, TX 78746

Fax: 888-329-7716

Attention: Pierre Mulacek, President

 

If to the Investor:

 

To the Address for Notice as provided on the signature page of the NPA.

 

(e)                                  Continuing Security Interest.  This
Agreement shall create a continuing security interest in the Pledged Collateral
and shall remain in full force and effect until payment in full of the
Obligations.

 

(f)                                   Preparation of Agreement.  Each party to
this Agreement acknowledges that:  (i) the party had the advice of, or
sufficient opportunity to obtain the advice of, legal counsel separate and
independent of legal counsel for any other party hereto; (ii) the terms of the
transactions contemplated by this Agreement are fair and reasonable to such
party; and (iii) such party has voluntarily entered into the transactions
contemplated by this Agreement without duress or coercion.  Each party further
acknowledges that such party was not represented by the legal counsel of any
other party hereto in connection with the transactions contemplated by this
Agreement, nor was he or it under any belief or understanding that such legal
counsel was representing his or its interests.  Each party agrees that no
conflict, omission or ambiguity in this Agreement, or the interpretation
thereof, shall be presumed, implied or otherwise construed against any other
party to this Agreement on the basis that such party was responsible for
drafting this Agreement.

 

(g)                                  Nonwaiver.  Unless otherwise expressly
provided herein, no waiver by the Secured Party of any provision hereof shall be
deemed to have been made unless expressed in writing and signed by the Secured
Party.  No delay or omission in the exercise of any right or remedy accruing to
the Secured Party upon any breach under this Agreement shall impair such right
or remedy or be construed as a waiver of any such breach theretofore or
thereafter occurring.  The waiver by the Secured Party of any breach of any
term, covenant or condition herein stated shall not be deemed to be a waiver of
any other breach, or of a subsequent breach of the same or any other term,
covenant or condition herein contained.

 

(h)                                 Entire Agreement.  This Agreement sets forth
the entire understanding of the parties with respect to the Pledged Collateral
and supersedes all prior or contemporaneous representations, understandings and
agreements, oral or written, made between the parties effecting the subject
matter hereof, and all such prior or contemporaneous representations,
understandings and agreements are hereby terminated.

 

(i)                                     Parties Bound.  This Agreement shall be
binding upon and inure to the benefit of the parties and their respective
successors, assigns, heirs and personal representatives.

 

10

--------------------------------------------------------------------------------


 

(j)                                    Counterpart Execution.  This Agreement
may be executed in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute but one and the same
instrument.

 

(k)                                 Effect on Prior Pledge Agreement.  This
Agreement replaces that certain Pledge Agreement by and between Guarantor to
Investor dated October 1, 2009 relating to the Pledged Collateral, which prior
Pledge Agreement the parties hereby agree is cancelled and of no further force
or effect.

 

 

 

 

 

 

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

11

--------------------------------------------------------------------------------


 

Signatures

 

To evidence the binding effect of the foregoing terms and condition, the parties
have executed and delivered this Agreement as of, but not necessarily on, the
date first above written.

 

ARKANOVA ACQUISITION CORPORATION

 

 

By:

 

 

Pierre Mulacek, President

 

 

ATON SELECT FUNDS LIMITED

 

 

By:

 

 

David Dawes, Director

 

 

ADDRESS FOR NOTICE

 

C/o:

 

Street:

 

City/State/Zip:

 

Attention:

 

Tel:

 

Fax:

 

 

12

--------------------------------------------------------------------------------


ANNEX “D”

 

Amended Guaranty Agreement

 

Attached

 

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION
TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED IN REGULATION S UNDER THE 1933
ACT) PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED (THE “1933 ACT”). NONE OF THE SECURITIES TO WHICH THIS AGREEMENT RELATES
HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND,
UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN
THE UNITED STATES OR TO U.S. PERSONS (AS DEFINED HEREIN EXCEPT IN ACCORDANCE
WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH ALL APPLICABLE SECURITIES
LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN ACCORDANCE WITH THE 1933 ACT.

 

GUARANTY AGREEMENT

 

THIS GUARANTY AGREEMENT (this “Guaranty”) is made and entered into as of, but
not necessarily on, the 1st day of October, 2011, and between Arkanova Energy
Corporation. a Nevada corporation (“Guarantor”),and Aton Select Funds Limited
(the “Investor”)

 

Background

 

A.            On even date herewith Arkanova Acquisition Corporation, a Nevada
corporation and a wholly-owned subsidiary of Guarantor (“Maker”), and the
Investor (“Payee”), consummated the sale by Maker and the purchase by Payee of
certain secured indebtedness of Maker (the “Indebtedness”), and to evidence the
obligation of Maker to pay the Indebtedness Maker executed and delivered to
Payee that certain Secured Promissory Note (the “Note”) evidencing Maker’s
obligation to pay to Payee the principal and interest set forth therein; and

 

B.            As a material inducement to Payee purchase the Indebtedness and
accept the Note as evidence of Maker’s obligation to pay for same, Guarantor,
being the sole shareholder of Maker, has agreed to guarantee the payment of the
indebtedness evidenced by the Note and the performance of the obligations of
Maker under the Note pursuant to the terms and conditions set forth herein;

 

Terms and Conditions

 

In consideration of the mutual benefits to be derived from the covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, hereby agree as
follows:

 

1.             Guarantee of Maker’s Obligations.  Guarantor, as primary obligor
and not merely as surety and intending to be legally bound hereby, hereby
absolutely, irrevocably, unequivocally and unconditionally, guarantees to Payee
the due, prompt and faithful performance of, compliance with and

 

--------------------------------------------------------------------------------


 

execution of all of the terms, provisions, conditions, covenants, warranties,
obligations and agreements of Maker contained in, described in or pursuant to
the Note and this Guaranty, including the prompt and full payment of all
indebtedness of Maker to Payee arising pursuant to the Note and all renewals and
extensions thereof, now existing or hereafter arising pursuant to the Note (the
“Guaranteed Obligations”).  In the event of default by Maker in payment or
performance of the indebtedness evidenced by the Note, or any part thereof, when
such indebtedness or other obligations become due, whether by maturity,
prepayment or by acceleration, Guarantor shall, on demand and without further
notice of dishonor, pay the amount due thereon to Payee.  In the event of such
payment is made by Guarantor, then Guarantor shall be subrogated to the rights
then held by Payee with respect to the Guaranteed Obligations to the extent to
which the Guaranteed Obligations were discharged by Guarantor.  Upon payment by
Guarantor of any sums to Payee hereunder, all rights of Guarantor against Maker
arising as a result therefrom by way of right of subrogation or otherwise, shall
in all respects be subordinate and junior in right of payment to the prior
indefeasible payment in full of all the obligations of Maker to Payee under the
Note.  This Guaranty shall be irrevocable by Guarantor until all of the
Guaranteed Obligations have been finally, completely and indefeasibly paid in
full and completely performed.

 

2.             Nondischargeability of Guaranty.  Guarantor hereby agrees that
Guarantor’s obligations under the terms of this Guaranty shall not be released,
diminished, impaired, modified, affected or limited in any manner whatsoever by
the occurrence of any reason or event, including without limitation, one or more
of the following events:  (a) the taking or accepting of any other security for
any or all of the Guaranteed Obligations; (b) any indulgence, compromise,
settlement or release which may be extended by Payee to Maker, Guarantor or any
one or more other parties liable in whole or in part for the Guaranteed
Obligations for such consideration as Payee may deem proper; (c) the lack of
corporate power of Maker, the insolvency or bankruptcy of Maker, or any party at
any time liable for the payment of any or all of the Guaranteed Obligations,
whether now existing or hereafter occurring; (d) any renewal, extension, and/or
rearrangement of the payment of any or all of the Guaranteed Obligations with or
without notice to or consent of Guarantor; (e) any neglect, delay, omissions,
failure, or refusal of Payee to take or prosecute any action for the collection
of any of the Guaranteed Obligations or to foreclose or take or prosecute any
action in connection with any instrument or agreement evidencing or securing all
or any part of the Guaranteed Obligations; (f) the enforceability of all or any
part of the Guaranteed Obligations against Maker by reason of the fact that the
Guaranteed Obligations exceed the amount permitted by law, the act of creating
the Guaranteed Obligations, or any part thereof, is ultra vires, or the officers
creating same acted in excess of their authority; (g) any payment by Maker to
Payee is held to constitute a preference under the bankruptcy laws or if for any
other reason Payee is required to refund such payment or pay the amount thereof
to someone else; or (h) any impairment, modification, change, release or
limitation of the liability of Maker or Guarantor, or of any remedy for the
enforcement thereof, resulting from the operation of any present or future
provision of the Federal Bankruptcy Code or any similar law or statute of the
United States or the State of Texas.

 

3.             No Setoff.  The obligations, guaranties, covenants, agreements
and duties of Guarantor under this Guaranty are primary obligations of Guarantor
and shall not be subject to any counterclaim, setoff, deduction, diminution,
abatement, recoupment, suspension, deferment, reduction or defense based upon
any claim that Maker, Guarantor or any other person or entity may have against
Payee.  The obligations of Guarantor set forth herein constitute recourse
obligations of Guarantor enforceable against Guarantor to the full extent of
Guarantor’s assets and properties.

 

4.             Continuation of Guaranty.  Guarantor covenants that this Guaranty
will not be discharged except by complete performance of the Guaranteed
Obligations contained in this Guaranty.  This Guaranty shall not be affected by,
and shall remain in full force and effect notwithstanding, any bankruptcy,
insolvency, liquidation, or reorganization of Maker or Guarantor.

 

2

--------------------------------------------------------------------------------


 

5.             Reliance on Guaranty.  Guarantor recognizes that Payee is relying
upon this Guaranty and the undertakings of Guarantor hereunder in purchasing the
Indebtedness and accepting the Note in connection therewith, and Guarantor
further recognizes that the execution and delivery of this Guaranty is a
material inducement to Payee in purchasing the Indebtedness and accepting the
Note as evidence of Maker’s obligation to pay for same in accordance with the
terms of the Note.

 

6.             Payments under Guaranty.  All amounts to be payable under this
Guaranty shall be payable at the address of Payee set forth in the Note or at
such other address as Payee may from time to time designate in writing.

 

7.             Representations of Guarantor.  Guarantor hereby represents,
warrants and covenants to Payee as follows:

 

(a)           Authorization.  Guarantor has all requisite corporate power and
authority to execute, deliver and perform this Guaranty.  The Guaranty
constitutes the valid and binding obligation of Guarantor, enforceable against
Guarantor in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, moratorium, reorganization or other laws or equitable
principles relating to or affecting creditors’ rights generally.

 

(b)           Benefit to Guarantor.  Guarantor has derived, or expects to
derive, financial and other advantage and benefit, directly or indirectly, from
the consummation of the transactions contemplated by the Note and the making of
this Guaranty.

 

8.             Waiver.  Guarantor hereby waives notice to Guarantor of the
acceptance of this Guaranty, and of any default on the part of Maker of Maker’s
obligations under the Note to Payee, and all other notices in connection
herewith or in connection with the liabilities, obligations and duties
guaranteed hereby.  Guarantor further waives diligence, presentment and suit on
part of Payee in the enforcement of any liability, obligation or duty guaranteed
by Guarantor hereunder.

 

9.             Enforcement of Guaranty.  Guarantor agrees that Payee shall not
be first required to enforce against Maker or any other person any liability,
obligation or duty guaranteed hereby before seeking enforcement thereof against
Guarantor.  Suit may be brought and maintained against Guarantor by Payee to
enforce any liability, obligation or duty guaranteed hereby without joinder of
Maker or any other party or without Payee first exhausting Payee’s remedies
against Maker or without Payee first exhausting Payee’s rights against any
security which shall ever have been given to Payee to secure the payment or
performance of the Guaranteed Obligations.

 

10.           Payment of Expenses and Attorneys’ Fees.  Guarantor agrees to pay,
on demand, and to save Payee harmless against liability for, any and all costs
and expenses (including reasonable fees and disbursements of counsel) incurred
or expended by Payee in connection with the enforcement of or preservation of
any rights under this Guaranty.

 

11.           Governing Law.  THIS GUARANTY IS MADE, ENTERED INTO AND
PERFORMABLE IN HARRIS COUNTY, TEXAS, AND ALL PAYMENTS ARE DUE AND PAYABLE IN
TRAVIS COUNTY, TEXAS.  CONSEQUENTLY, THIS GUARANTY SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF TEXAS WITHOUT REGARD TO
ITS CONFLICTS OF LAW RULES AND ANY LITIGATION OR OTHER PROCEEDING AS BETWEEN
GUARANTOR AND PAYEE THAT MAY BE BROUGHT, OR ARISE OUT OF, IN CONNECTION WITH OR
BY REASON OF THIS GUARANTY SHALL BE BROUGHT IN THE APPLICABLE FEDERAL OR STATE
COURT IN AND FOR HARRIS COUNTY,

 

3

--------------------------------------------------------------------------------


 

TEXAS WHICH COURTS SHALL BE THE EXCLUSIVE COURTS OF JURISDICTION AND VENUE.

 

12.           Termination of Guaranty.  This Guaranty shall terminate and be of
no further force or effect upon the payment of the Guaranteed Obligations in
full.

 

13.           Reformation and Severability.  If any provision of this Guaranty
is held to be illegal, invalid or unenforceable under present or future laws
effective during the term hereof (i) in lieu of such illegal, invalid or
unenforceable provision, there shall be added automatically as a part of this
Guaranty a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable,
and (ii) the legality, validity and enforceability of the remaining provisions
hereof shall not in any way be affected or impaired thereby.

 

14.           Successors and Assigns.  This Guaranty shall be binding upon
Guarantor and its heirs, personal representatives, successors and permitted
assigns.  Guarantor may not assign or transfer any of Guarantor’s rights or
obligations hereunder without the prior written consent of Payee.  In the event
of an assignment by Payee of its rights or interest in the Guaranteed
Obligations including the Note, or any part thereof, the rights and benefits
hereunder, to the extent applicable to the indebtedness so assigned shall
automatically pass with a transfer or assignment of the Note or any interest
therein to any holder thereof.

 

15.           Entire Agreement.  This Guaranty embodies the final, entire
agreement of Guarantor with respect to the subject matter hereof and supersedes
any and all prior or contemporaneous agreements, representations and
understandings, whether written or oral, relating to this Guaranty.

 

16.           Effect on Prior Guaranty.  This Guaranty replaces that certain
Guaranty issued by Guarantor to Investor dated October 1, 2009, which the
parties hereby agree is cancelled and of no further force or effect.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4

--------------------------------------------------------------------------------


 

Guarantor Signature

 

To evidence the binding effect of the foregoing terms, Guarantor has executed
and delivered this Guaranty as of, but not necessarily on, the date first above
written.

 

 

ARKANOVA ENERGY CORPORATION

 

 

 

 

 

By:

 

 

 

Pierre Mulacek, President

 

 

 

 

 

ACCEPTED:

 

 

 

ATON SELECT FUNDS LIMITED

 

 

 

 

 

By:

 

 

 

David Dawes

 

 

Director

 

 

5

--------------------------------------------------------------------------------